JOHN A. RUDD, Circuit Judge
THIS CAUSE is before the Court on a Motion For Summary Judgment filed by the Defendant, Florida Power and Light, a Florida corporation. This Court heard arguments of counsel and was otherwise fully advised in the premises.
The record in this case clearly shows that the plaintiff’s vehicle had left the roadway prior to impact with the utility pole involved herein.
It is the determination of this Court that a utility company is under no obligation to guard against extraordinary exigencies created when a vehicle leaves the traveled portion of a roadway out of control. Speigel v. Southern Bell Telephone and Telegraph Co., 341 So.2d 832 (3d DCA 1977); Oram v. New Jersey Bell Telephone Co., 334 A.2d 343 (N.J. 1975); Wilkins v. Florida Power and Light Co., 368 So.2d 1384 (2d DCA 1979).
It is thereupon ORDERED AND ADJUDGED that a utility company is under no obligation to guard against extraordinary exigencies created when a vehicle leaves the traveled portion of a roadway out of control and that a Final Summary Judgment be and the same is hereby entered in favor of the Defendant, FLORIDA POWER AND LIGHT, and against the Plaintiff, BARBARA JOHNSON, As Personal Representative of the Estate of JULIE JOHNSON, and that the Plaintiff shall take nothing by her Complaint, and the Defendant, FLORIDA POWER AND LIGHT, shall go hence without day.